Title: From Benjamin Franklin to the Trustees of the Loan Office, 13 February 1762
From: Franklin, Benjamin
To: Trustees of the Loan Office


Gentlemen,
London, Feb. 13. 1762
Since mine of Jany. 14. most of the Bills therein mentioned as not having then appear’d, have been presented, and I have accepted three more of them, viz. the Nos. 36, 50, and 121. which makes the whole Sum accepted by me £22,500. all of which is now paid except the three above mention’d Bills, which will also be paid in course. The others are noted, and when protested will be paid by Messrs. Sargent & Aufrere.
A more unlucky Time could not have been pitch’d upon to draw Money out of the Stocks here, for it was in the midst of the Damp thrown upon them by the Breaking off the Negociations for Peace, the Resignation of Mr. Pitt, and the entring into a new War with Spain. All imaginable Care and Pains was taken to sell our Stocks to the best Advantage, but it could only be done by degrees and with Difficulty, there being sometimes no Buyers to be found. The whole Produce of the £15000 4 per Cents. was no more than




£12,436.
10.
0


and that of the £15000 3 per Cents. only

9,500.
  0.
  0



In all
£21,936.
10.
0


as you will see by the Broker’s Account of Sales inclos’d. However, as the Bills you have drawn will all be honoured and paid, no Disappointment will arise to the Trade of the Province and its Merchants, tho’ perhaps, notwithstanding the good Price of Exchange receiv’d for the Bills beyond what they would have sold for when the Money was first vested in the Funds, there may still be some Loss to the Publick. I am with great Respect, Gentlemen, Your most obedient humble Servant
B Franklin
Enclos’d are Copies of my late Letters to you; and of the Letters between Messrs. Sargent & Aufrere and me relating to the Payment of the Bills.
Trustees of Gen. Loan Office
 Addressed: To / Charles Norris / Thomas Leech / Mahlon Kirkbride / Francis Yarnal / Esqrs. / Trustees of the General Loan Office / Philadelphia
Endorsed: London Febry 13. 1762 Benjamin Franklin to the Trustees G L Office recd May 11th. 1762
